Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harry Jamal Williams appeals the district court’s order dismissing his civil rights complaint against federal officials. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. United States, No. 8:12-cv-02682-PJM, 2012 WL 4854778 (D.Md. Oct. 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*298terials before this court and argument would not aid the decisional process.

AFFIRMED.